Citation Nr: 0516160	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 until 
November 1945, including participation in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 2002 decision 
was a readjudication, pursuant to section 7 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)), of a July 2000 rating 
decision that had denied service connection for varicose 
veins of the right leg on the basis that the claim was not 
well grounded.  


FINDINGS OF FACT

1.  The veteran has varicose veins in his right leg.

2.  The competent and probative medical evidence does not 
show that the veteran's right leg varicose veins are related 
to disease or injury during his active military service.


CONCLUSION OF LAW

The veteran's varicose veins of the right leg are not due to, 
or the result of, disease or injury during his active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

It is neither contended nor shown that the veteran's varicose 
veins of the right leg were present during his active 
military service during World War II.  Rather, it is 
contended that these varicose veins have resulted from wounds 
sustained during World War II.  Service connection is in 
effect for residuals of shrapnel wounds of the right hand and 
the left and right thigh, and for residuals of metallic 
foreign bodies in the soft tissue of the back and the 
anterior abdominal wall.  Service connection was granted in 
1976 for varicose veins of the left leg as a result of 
service trauma.  

A review of the veteran's claims file reveals that the 
veteran was diagnosed with bilateral varicose veins at a VA 
examination in October 1986.  Since then, the veteran has 
submitted treatment records from a private vein clinic in 
October 2003 which also contain the diagnosis of varicose 
veins of the right leg, but which acknowledge that the 
varicose veins in the left leg are much worse than those in 
the right leg.  However, neither the examiner, nor the 
private doctor, provided an opinion as to the etiology of the 
varicose veins in the veteran's right leg.

In an effort to provide a nexus between his varicose veins 
and his time in service, the veteran's submitted two letters, 
dated in August and October 2000, from a private physician.  
The first letter stated that it was to certify that the 
veteran had chronic leg pain, which the doctor believed was 
secondary to degenerative arthritis of the knees, and also 
secondary to chronic venous insufficiency in both legs which 
is a direct result of a shrapnel injury that he received 
during World War II.  The second letter indicated that the 
veteran had bilateral varicosities above the knees.  However, 
neither letter provided any underlying rationale for reaching 
the conclusion that varicose veins appearing more than 40 
years after service were related to an event in service.  The 
Board notes that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  See Miller v. Brown, 11 Vet. App. 
345, 348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA examination in 
February 2001 and the examiner was asked to review the claims 
file, conduct a complete examination of the varicose veins, 
and provide an opinion as to the etiology of the varicose 
veins in the veteran's right leg.

The examiner noted that the veteran had had trouble with the 
varicose veins in his left leg for a number of years, but 
that the varicose veins in the right leg had only been 
problematic within the last several years.  The examiner also 
noted that the veteran had a history of prostate cancer and 
had received TUR followed by radiation therapy, that the 
veteran had had bladder cancer, and that the veteran had 
fractured his right upper thigh when he was seven years old.  
Upon examination, the examiner remarked that the veteran had 
what would be considered superficial varicose veins of both 
legs, although more so in the left leg than in the right.  
The examiner saw no evidence of edema, chronic stasis, or 
ulceration of either leg.  Following the examination, the 
examiner concluded that because of the fracture of both lower 
extremities and the history of cancer of the bladder with 
radiation, as well as prostate cancer, it was not possible to 
render an opinion regarding the etiology of the veteran's 
varicose veins.  The examiner noted, however, that the 
veteran did have a very superficial wound on his right leg, 
which did not seem to involve the veins. The examiner then 
indicated that in his opinion the left leg is as likely as 
not related to the veteran's war wound as the vein in the 
left leg was severed.  With regard to the right leg, however, 
the examiner opined that there was no way to adequately 
determine the etiology.

When asked to determine the cause of the varicose veins on 
the veteran's right leg, the examiner implicitly found that 
there were too many intervening health problems with the 
veteran to conclude that the right leg varicose veins were 
caused by an in-service event, in particular, a superficial 
wound of the right leg.  While the veteran did submit a 
medical opinion linking the varicose veins to service, this 
opinion was nothing more than a bare opinion and provided no 
indication as to how the private doctor formed his 
conclusion.  Consequently, it has very little probative 
value, particularly when contrasted with the reasoned opinion 
that concluded that it was not possible to establish such a 
nexus.  Given the inability of the VA examiner to render an 
opinion on account of the numerous intervening health 
problems to which the varicose veins might have been 
attributed, a bare opinion which fails to address any of the 
intervening concerns and does not show any treatment history 
is insufficient to provide the nexus for a claim of service 
connection.  Accordingly, the veteran's claim of entitlement 
to service connection for varicose veins of the right leg 
must be denied.  Reasonable doubt cannot be resolved in the 
veteran's favor as the preponderance of evidence is against 
his claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).
  
II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2001, prior to the March 2003 rating decision that 
is the subject of this appeal, and in October 2003.  Since 
these letters fully provided notice of elements (1), (2), (3) 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  With respect to element (4), the Board notes that 
the RO's 2003 letter specifically asked the veteran to send 
any evidence needed to establish the components of service 
connection as identified by the letter, and there is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Furthermore, in response to the December 2001 
letter, the veteran indicated that all the evidence in 
support of his claim had been submitted and that he had 
nothing further to add.

In addition, by the rating decision on appeal, the statement 
of the case (SOC), and the supplemental SOC (SSOC), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the September 2003 SOC and the April 
2004 SSOC.  Furthermore, the veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the Board is not 
aware of a basis for speculating that any other relevant 
private or VA treatment records exist that have not been 
obtained.  Furthermore, in an effort to assist the veteran in 
substantiating his claim, VA provided the veteran with a 
medical examination to determine the etiology of his varicose 
veins of his right leg.  The veteran was also offered the 
opportunity to testify before the Board, but he declined.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for varicose veins of the 
right leg is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


